Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/21.

Claim Objections
Claims 11-12,16-18 are objected to because of the following informalities:  The claims depend upon themselves, i.e. claim 11 depends on claim 11.
For examination claim 11, will depend on claim 10.  
Claim 12 will depend on claim 11. 
Claim 16 will depend on claim 10.
Claim 17 will depend on claim 10.
Claim 18 will depend on claim 17.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the feces" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination the sample will be interpreted as included urine and feces.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akagawa et al. (US 2017/0307512).
Akagawa discloses an analytical toilet comprising: 
a bowl (fig. 2, 3, collection container 200) for receiving excreta wherein the bowl comprises at least in part a transparent material (para 37); 
at least one urine sensor (optical sensor 400 including light source and detector); positioned to inspect the urine through the transparent bowl material (optical device 400 is located adjacent to the collection container 200); and 
a processor (500) receiving data from the at least one sensor and determining at least one property of the urine (para 51, states sugar, protein, uric acid, sodium, 
Regarding claim 11, which depends on claim 10, wherein the toilet provides health and wellness data to the user based on the at least one property of the urine (the properties of the sample that are analyzed are interpreted as analytes that will provided a user with health and wellness data).  
Regarding claim 12, which depends on claim 11, wherein the health and wellness data comprises trend information (para 52).  
Regarding claim 13, which depends on Claim 11, wherein the at least one urine sensor comprise at least one of MOS, CCD, spectrometers (fig. 2, ref. 400, 440), volume measurement devices, weight sensors, temperature gauges, chromatographs, mass spectrometers, and gas analyzers.  
Regarding claim 14, the analytical toilet of Claim 11, wherein the at least one property of the feces comprises at least one of weight, color, consistency, volume, density, content, temperature, pH, size and shape, excretion profile, sounds, and gas or fumes.  The optical device 400 is structurally capable of determining the color due to the device comprising a light source and a spectroscopic information detector. 
Regarding claim 15, the analytical toilet of Claim 11, further comprising a platform (fig. 3 provides a platform 200) in the bowl (610) for receiving feces wherein at least a portion of the platform comprises a transparent material.  The platform 200 is made of a transparent material (para 37).  

Regarding claim 17, the analytical toilet of Claim 17 further comprising a source of light above the platform (light source 410 is located above the platform 200 in fig. 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Akagawa et al. (US 2017/0307512) in view of Yan (US 2017/0212039).
Akagawa teaches a urine detector as seen above. 
Akagawa does not provide the light source in the lid above the bowl.
Yan teaches an excreta occult blood inspection device that comprises an analytical toilet having a bowl and a lid.  The lid as shown in fig. 6 is provided with the inspection module 203 which includes a light source 21, photodetector 23.  It would have been obvious to one having an ordinary skill in the art to modify Akagawa to include the optical sensor in the lid to detect a property of the sample (urine/feces) as it would still be within close proximity to the bowl which holds the sample as shown in fig. 6 of Yan.  

Conclusion
Pertinent art: Prokopp (US 2018/0184906) discloses a urine sensor that is placed within a bowl of a toilet that has a transparent collection tube. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797